     Case 1:11-cr-00393-NONE-SKO Document 73 Filed 09/15/20 Page 1 of 2


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9                                    EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                 )      Case No: 1:11-CR-00393-2 NONE SKO
                                                 )
12                     Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                 )
13             vs.                               )
                                                 )
14     CHARLEY RAY DENWITTY, JR.,                )
                                                 )
15                     Defendant.                )
                                                 )
16
17            The defendant has attested to his financial inability to employ counsel and wishes the

18    Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19    Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

20    ORDERS:

21            1.      Monica L. Bermudez is APPOINTED to represent the above defendant in this

22    case effective nunc pro tunc to September 4, 2020. This appointment shall remain in effect until

23    further order of this court.

24
25    IT IS SO ORDERED.

26        Dated:     September 15, 2020                         /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
     Case 1:11-cr-00393-NONE-SKO Document 73 Filed 09/15/20 Page 2 of 2


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
